Citation Nr: 1221516	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  98-16 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Guillain-Barre syndrome (GBS). 


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for GBS.  The Veteran disagreed with this decision and perfected a timely appeal.  

In April 2001, the Board reopened the previously denied claim for service connection for GBS and remanded it for additional development.  The Board remanded the Veteran's claim again in July 2003.  A videoconference Board hearing was held in December 2003 before a Veterans Law Judge who subsequently retired from the Board.  The Board remanded the Veteran's claim again in July 2004 and May 2005.  The Veteran requested another videoconference Board hearing in July 2006.  The Board remanded the Veteran's claim again in August 2006.  A videoconference Board hearing was held before the undersigned Veterans Law Judge in May 2007.  The transcripts of both proceedings have been reviewed and are associated with the record.    

In an October 2007 decision, the Board denied the claim of entitlement to service connection for GBS.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Decision, the Court vacated the Board's October 2007 decision and remanded the issue to the Board.

In November 2010, the Board remanded the Veteran's claim to the RO in order for the RO to consider the claim in light of the evidence received subsequent to a June 2010 medical opinion received from the Veterans Health Administration (VHA).  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Throughout most of this appeal the Veteran has been represented by the Disabled American Veterans (DAV); however, in an October 2011 statement, the Veteran indicated that he no longer wanted the DAV to represent him.  In a December 2011 statement, the Veteran again requested for the DAV's power of attorney to be cancelled.  By correspondence dated in March 2012, VA informed the Veteran that he had an opportunity to authorize another organization or person to represent him, and provided options regarding representation.  In a later March 2012 letter to VA, the Veteran reported that he was representing himself in his claim of entitlement to service connection for GBS.  Therefore, the Veteran is currently not represented.

As a procedural matter, the Veteran submitted additional evidence in January and April 2012, after the last September 2011 RO review; however, the submissions included waivers.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  38 C.F.R. § 20.1304 (2011).   


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's GBS is causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for GBS have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error.  

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Factual Background

The Veteran contends that his current GBS disability was manifested during active service; specifically, that he experienced symptoms of GBS, including numbness and tingling during service.   

The Veteran's November 1967 induction physical examination report and service treatment records were negative for complaints, treatment, or a diagnosis of GBS or any other neurological disorder.  The Veteran's service treatment records demonstrate that he suffered a shrapnel wound and received treatment for a back strain and sprain in 1968 and 1969.  The claims file does not contain the February 1970 report of medical history, however, the February 1970 separation physical examination report was negative for a diagnosis of GBS or any other neurological disorder.
	
VA outpatient treatment records show the Veteran was diagnosed with GBS in May 1972.  VA clinical records show that the Veteran was hospitalized at a VA Medical Center in May 1972 following sudden onset weakness in all four extremities.  At the time, the Veteran provided a history of an appendectomy 11 days prior to admission and sudden onset of weakness approximately one week after that surgery.  An electromyelogram (EMG) was normal, although the evoked potential was small and of low amplitude, consistent with GBS.  The assessment included GBS.

In August 1972, the Veteran underwent a VA neuropsychiatric examination during which he complained of diarrhea, chills, fever, and abdominal pain since May 1972, and weakness in his legs, right greater than left.  He reported that, following an appendectomy (which turned out to be negative), he collapsed and was diagnosed with GBS.  The examiner stated that the Veteran's recent VA hospital records were not available for review, but he noted the Veteran reported being diagnosed with GBS and experiencing "considerable resolution of this disorder."  The diagnosis was GBS.  

The report of an August 1972 VA orthopedic examination included the Veteran's complaints of pain in both knees and difficulty walking.  He reported being treated twice during service for low back pain and noticed increasing difficulty arising from bed, difficulty getting up, and stiffness in his legs, beginning in December 1969 and worsening until he experienced complete loss of use of his arms and legs in May 1972.  The examiner opined that the onset of GBS occurred while the Veteran was on active service "when he initially complained of the difficulty in arising from a resting position."  The examiner further opined that Guillain-Barre paralysis does not come on suddenly, does not seem reasonable to be associated with an appendectomy and the Veteran's history of stiffness and difficulty in arising from a resting position was typical of early complaints referable to the development of clinically obvious GBS.  The diagnoses included GBS.

In April 1973, the Social Security Administration (SSA) determined that the Veteran was disabled due to GBS effective May 17, 1972.  

In September 1973, the Veteran underwent a VA examination during which he reported weakness of his arms and legs and "a sort of tingle from the knees down."  He indicated that he could not stand for very long, and since the weather had gotten cooler, the muscles in his legs were tighter.  The diagnoses included GBS.  

VA outpatient treatment records dated from October 1973 to October 1976 show that the Veteran continued to experience residuals of GBS.  In October 1975 and October 1976, the Veteran's GBS was stable. 

In July 1977, the Veteran underwent a VA examination during which he reported weakness of the legs, knees, and hips.  The examiner stated that the Veteran had not shown "any appreciable improvement" since 1973.  The diagnosis was GBS with anxiety and depression. 

A January 1982 private treatment record included a review of the Veteran's history, noting that his problems started in 1972 and were initially characterized by nausea, vomiting, diarrhea and abdominal pain.  He underwent an appendectomy, which showed he did not have appendicitis.  He recovered, was sent home and returned to the hospital after developing symptoms that were diagnosed as GBS.  The Veteran currently complained of continued difficulties walking up and down stairs, getting in and out of a chair and in and out of a car, easy fatigability, an unstable gait, and a tendency to fall at night.  Following physical examination, Dr. W.M. indicated the Veteran manifested residuals of GBS characterized primarily by a moderately severe paraplegia with atrophy of the distal musculature of the lower extremities and absent ankle jerks. 

A May 1993 VA outpatient treatment record indicates an impression of status-post GBS with lower extremity difficulty on ambulation. 

A March 1995 VA outpatient treatment record shows the Veteran complained of paresthesias of the bilateral lower extremities at night.  Physical examination showed positive disuse atrophy of the Achilles tendon bilaterally, negative deep tendon reflexes, bilateral foot drop, and positive sensation in all modalities.  The impressions included status-post GBS with residual lower extremity weakness. Following subsequent VA outpatient treatment in May 1995, the diagnosis was GBS with bilateral lower extremity weakness and peripheral neuropathy.

In December 1997, the Veteran underwent a VA electromyelogram (EMG).  The assessment was axonopathic motor peripheral neuropathy of all extremities and severe in the lower extremities.  The examiner stated that this finding was non-specific regarding etiology but could represent chronic axonopathic changes secondary to remote GBS.  See March 1998 VA treatment report.  

Dr. S.M., the Veteran's private physician stated that the finding was nonspecific regarding etiology but could represent chronic axonopathic changes secondary to remote GBS.  See December 1997 letter from Dr. S.M.   

In a February 1998 letter to the Veteran, Dr. A.W., a neurologist, stated that the exact "trigger" for GBS was non-specific and probably could consist of a variety of things. Dr. A.W. further stated that, although GBS could be triggered by surgery, GBS had to develop promptly and could not be delayed for months or years following surgery. 

In a February 1998 response to a letter from the Veteran, Dr. J.K. stated, "[s]o the question therefore is whether you had a transient neuropathy with incomplete recovery or whether in fact you have a chronic, progressive neuropathy.  From you[r] letter, it is impossible to tell.  The notes you sent along suggest you have Guillain-Barre syndrome.  If so, this is in fact a transient neuropathy and it may be that you indeed have a transient neuropathy with incomplete recovery...Again, it is not possible to tell for sure from your letter."  The Veteran attached a handwritten note to Dr. J.K.'s letter in which he contended that this opinion was consistent with his August 1972 diagnosis of GBS.  

In a March 1999 letter to the Veteran, Dr. J.R., an Assistant Chief of Neurology at a VA Medical Center (VAMC) stated that he agreed that the Veteran's EMG was not consistent with the typical form of demyelinating GBS, "although it is still possible that you may have suffered from one of the rarer axonal forms of this disease."  Dr. J.R. noted that he had received details of the Veteran's discharge and "some details of your subsequent illness.  Unfortunately, there are many specific medical details that are lacking in this information."  The physician did not offer an opinion as to the etiology of the Veteran's condition.    

In a September 2000 letter to the Veteran, Dr. R.D. stated that GBS came in two varieties:  acute and chronic.  "According to the orthopedic examination on August 22, 1972, you noticed stiffness and other motor symptoms in 1969 which seemed to progress slowly, but then in May 1972, you had an acute episode of weakness, which was presumably acute axonal GBS, from which you made only a modest recovery.  If the symptoms that began in December 1969 were from GBS, it would be of the chronic variety.  Chronic GBS usually doesn't evolve into an acute axonal GBS.  Thus, it is difficult to make a case for antecedents of the 1972 acute GBS to have been present since December 1969."

In December 2001, the Veteran underwent a VA neurological examination during which he reported being diagnosed with GBS in 1972 following an appendectomy and post-surgical illness.  He reported gradual improvement and denied any relapses since 1972.  Although the Veteran reported experiencing low back pain with weakness in 1968 and 1969, the VA examiner noted that the service treatment records only showed treatment for low back pain, diagnosed as lumbar strain, and did not mention any neurological signs or symptoms then or at the Veteran's separation physical examination.  The VA examiner opined that there was no evidence in the Veteran's service treatment records of any neurological disorder prior to 1972.  The examiner further stated that GBS was an acute peripheral neuropathy which frequently had its onset following a surgical procedure or certain types of infection and did not have gradual onset.  The diagnosis was axonopathic variant of GBS with onset in 1972.

In a November 2002 addendum to the December 2001 VA examination, the December 2001 VA examiner again reviewed the Veteran's claims file, and stated that it was still his opinion that the Veteran was afflicted with GBS with onset in 1972.  In providing the opinion, the examiner noted that the Veteran's in-service back strain was not accompanied by any neurological signs or symptoms.

Private treatment records dated in May 2003 note that the Veteran reported burning and tingling that rapidly progressed during active service until his discharge in 1970, followed by post-service fluctuations.  Dr. D.O., a Board-certified neurologist, stated that the Veteran had an atypical case of motor neuropathy "of the Guillain-Barre variant" since most of his residual deficits had remained and worsened.  Dr. D.O. also stated, "[p]rior to his formal diagnosis of GBS in 1972, the patient had insidious fluctuating symptoms that with the benefit of hindsight should certainly be considered as part and parcel of his neuropathy."  Dr. D.O. opined that the Veteran's GBS manifested itself "well before" the diagnosis of GBS in 1972, "probably 2-3 years before while in the service."  The assessment was symptoms and findings consistent with a history of a severe case of GBS.

In a May 2003 letter to the Veteran, Dr. D.M. stated that it was his understanding that the Veteran had been diagnosed with GBS in 1972.  However, the Veteran reported symptoms of "easily attributable" GBS beginning in 1969.  At that time, the Veteran noticed some weakness in his proximal muscles of the lower extremities, difficulty getting out of chairs, and some polyneuropathy-type symptoms.  Dr. D.M. stated, "[w]hile these symptoms were somewhat aggravating they were not great enough to cause him to seek medical care at that time." 

In a May 2003 letter, Dr. N.L. stated that the Veteran reported a number of symptoms that he had experienced during his tour of duty in Vietnam including bilateral lower and upper extremity burning/tingling and severe weakness "to the point of complete paralysis at one time."  The Veteran attributed his GBS to multiple in-service vaccinations and injections.  The physician did not offer an opinion.

The Veteran's spouse submitted a letter detailing her observations regarding the Veteran's health issues during his time in service.  She reported that when the Veteran returned home briefly from Vietnam during the winter of 1969, she observed that he had difficulty getting out of his chair, would occasionally stagger and fall, and experienced difficulty holding objects.  Subsequent to the Veteran's February 1970 discharge from service, the Veteran's spouse indicated that she again observed the Veteran experience the aforementioned difficulties, and remembered that the Veteran complained of stiffness in his muscles and bones.  See August 2003 statement from the Veteran's spouse.    

V.F., a fellow serviceman who served with the Veteran in Vietnam, submitted a letter regarding his observations of the Veteran's health issues during service.  V.F. indicated that he served next to the Veteran from the first day they arrived in Vietnam throughout the duration of their time in country.  V.F. reported that the Veteran complained of tingling, burning, and a weakened feeling in his legs during their first few days in Vietnam.  He stated that the Veteran continued to complain of leg pain subsequent to his shrapnel injury and surgery.  V.F. reported that the Veteran complained of leg pain to the corpsman, however, recalled the corpsman stating that the Veteran's pain was due to tension from combat.  V.F. stated that in January 1970, prior to the Veteran's discharge from service, the Veteran experienced severe trouble with his legs and muscles, specifically, cramping similar to the symptoms the Veteran experienced in Vietnam.  See May 2003 statement from V.F.  

In September 2009, the Board requested an expert medical opinion from a VA neurologist through VHA.  In a June 2010 opinion, the neurologist indicated that he reviewed the Veteran's service treatment records, as well as the six volumes of additional evidence.  The physician opined that it was not likely that the May 1972 diagnosis of GBS was related to an antecedent event or illness from the Veteran's Vietnam service.  In providing this opinion, the physician stated that the clinical events during the illness the Veteran suffered in the spring of 1972 were consistent with GBS (acute inflammatory demyelinating polyneuropathy).  The physician noted, that at issue, were the Veteran's reports of sensory and motor symptoms he experienced, which were not documented in his service treatment records; namely, that the Veteran's leg symptoms may have begun as early as 1969 and the possible relationship between those symptoms and the 1972 illness.  In this regard, the physician stated that small fiber neuropathy could cause prominent sensory symptoms and were not associated with motor or reflex changes.  The physician indicated that this chronic condition was not recognized as a direct antecedent of GBS.  

The neurologist further opined that there was no compelling evidence to consider an alternative diagnosis for the May 1972 illness.  In providing this opinion, the physician stated that chronic inflammatory demyelinating polyneuropathy (CIDP) could have a variable course with fluctuation of symptoms.  He stated that the normality of the Veteran's EMG and the absence of conduction block on the study in 1972 did not support a diagnosis of CIDP at that time.  The physician further stated there were not any apparent relapses subsequent to the 1972 illness to support a diagnosis of CIDP as an alternative diagnosis to account for the Veteran's acute decline in May 1972.  

In a December 2011 letter to the Veteran's former attorney, Dr. L.D. provided an etiology opinion regarding the Veteran's GBS disorder.  Dr. L.D. prefaced the opinion by stating that, "even though I do a lot of forensic stuff, my background is in general surgery.  In order to get a really authoritative opinion on this case, you would need a neurologist."  Dr. L.D. indicated that he reviewed the Veteran's "history," and opined that it appeared that the Veteran demonstrated initial symptoms of GBS during service.  In providing this opinion, Dr. L.D. noted the Veteran had a couple of instances of infectious diseases that were treated, as well as vaccinations that were a part of his induction, and stated that any of those events could have caused the onset of GBS.  Dr. L.D. further noted that the Veteran reported weakness in his extremities and difficulty arising in 1969, prior to his discharge from service.  Dr. L.D. also noted, that the record also shows the Veteran was evaluated by a neurologist, as well as a VA physician, both of whom believed that the GBS dated back to the Veteran's service.  Dr. L.D. noted the Veteran's GBS was somewhat unusual, in that most patients with the disorder get better to the point of almost normal, but the Veteran's GBS was atypical, as he was still paralyzed.  

Analysis

The Veteran was diagnosed with GBS in May 1972, slightly more than two years after his service separation, after sudden onset weakness in his extremities.  However, he has asserted, in written statements, statements to medical providers and testimony before the Board, that he experienced neurological problems during active service, including numbness and tingling, which he attributed to GBS.  The record includes evidence both in support of and against his claim.  

The Veteran's service treatment records are negative with respect to any complaints of or treatment for neurological symptoms.  However, his wife and a fellow service member have submitted statements that they recall him having difficulty with his legs during service; specifically, that he had trouble rising from a seated or lying position.  

The Board cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331; Jandreau, 492 F.3d at 1371.  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.  

In addressing lay evidence and determining its probative value, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno, 6 Vet. App. 465, 469 (1994).  

The Veteran is in receipt of, among other awards, the Combat Action Ribbon, which is indicative of combat service.  The Board has considered the potential applicability of 38 U.S.C.A. § 1154(b), which would lower the evidentiary burden for a combat Veteran to establish service incurrence.  Without deciding whether the Veteran's report of symptoms of numbness and tingling during service are appropriately considered under 38 U.S.C.A. § 1154(b), the Board finds the Veteran competent to report those symptoms as they are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Veteran's assertions are corroborated by the statements made by his spouse, as well as his friend who served with him, both of whom observed similar symptomatology during the Veteran's service.  The Board finds those statements both competent and credible.  Thus, the Board accepts the Veteran's lay statements that he experienced numbness and tingling during service.  

The question then is whether the diagnosis of GBS is related to those symptoms first noted in service, as he alleges.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  

The Board must weigh the VA and private medical opinions of record to determine which are the most probative to the question of whether there is a relationship between the Veteran's current GBS disorder and his service.  The August 1972 VA orthopedist's opinion, the May 2003 opinion from Dr. D.O. and the December 2011 opinion from Dr. L.D. support the Veteran's claim.  Both the VA examiner and Dr. D.O. noted the Veteran's report that he had experienced difficulty arising from his bed and getting up from a seated position and stiffness in his legs during active service.  The August 1972 and May 2003 physicians' opinions, respectively, considered the Veteran's lay statements regarding his neurological symptoms during service, and included an explanation of the medical principles that support the opinion that the Veteran's current GBS had its onset during his service.  The opinion of Dr. L.D. is afforded limited probative weight because that physician discounted the opinion himself by stating his background was in general surgery and a neurologist would provide a "really authoritative opinion."

As for the evidence against the claim, the Board finds the December 2001 VA examination and subsequent November 2002 addendum of limited probative value because the basis of the negative opinion appears to be that there was no evidence of any neurological problems documented in the service treatment records.  As discussed, the Board has found the Veteran's assertions of in-service symptoms credible.  

The June 2010 VA neurologist stated that he considered the Veteran's reported history of motor and sensory symptoms experienced during service, but also observed that such symptoms were not documented.  It appears, however, that the examiner did not base the negative opinion on that lack of documentation.  Rather, the examiner noted such symptoms would cause a chronic condition and are not recognized as a direct antecedent of GBS.  The examiner was specific in stating that the diagnosis of GBS in 1972 was consistent with an acute condition. 

The record includes numerous medical reports that document current findings but do not include any opinions as to etiology.  The remaining letters from various private physicians are too speculative to be of probative value in adjudicating the Veteran's claim.  For example, neither Dr. A.W.'s February 1998 letter nor Dr. N.L.'s May 2003 letter included an etiological opinion.  Other physicians concluded it would be difficult to render an opinion.  See February 1998 letter, Dr. J.K.; September 2000 letter, Dr. R.D.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Following a thorough consideration of all of the aforementioned opinions, the Board finds the August 1972 VA opinion, Dr. D.O.'s May 2003 and the June 2010 VHA opinions the most probative.  The opinions included a rationale and discussion of the medical principles underlying those opinions, as well as considered the Veteran's reported medical history.  The positive opinions were provided by the VA examiner and Dr. D.O.; the negative opinion by the VHA examiner.  The evidence is at least in relative equipoise.  Affording the Veteran the benefit of the doubt, the claim will be granted.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for GBS is granted. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


  
Department of Veterans Affairs


